Title: Thomas Thompson to the American Commissioners, 20 October 1777
From: Thompson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
L’Orient. Raleigh October 20th: 1777.
I have the Honour to have now before me your Letters of the 13th: and 15th. Instant. In the first you desire I would write our situation; mine of the 10th. will satisfy you in that particular, therefore shall not say anything more on that head; in your first you advise us to Gurlard and Company and to send our Letters under Gurlard’s Cover. In your last you say “wish you to take the Advice of Mr. Gurlard in your affair, who is our Friend.” We wish you to be particular on that head and to know if you give a preference to Mr. Gurlard, as we look upon the whole House now concerned with whom jointly we at present do our business.
We have no apparent reason to find any fault with either, but must say Mr. Gurlard seems to be the Man of Candor and Honour. I have had an Application from Mr. Morris rather singular. He deputizes a Mr. Pinet and recommends him to us. Mr. Pinet picks up a third person and dispatches him express to us to do the Business. They all urge Secrecy and dispatch, and solicit the selling the prizes themselves; atho’ neither Pinet nor Mr. Morris are nearer than Nants, they offer to come and give dispatch if wanted. I wrote Mr. Morris for answer I had found persons properly authorized by the Commissioners and as he said the Business required Secrecy and dispatch I had repos’d an intire Confidence in them and they had dispos’d of our Effects. I thank’d him for his Offer of Service, and promis’d to apply to him if I wanted any Assistance from the Continental Agents.
I am sorry to inform you we have but this Day been able to get to the place destin’d to heave down; their Customs here are clog’d with so many Applications and so much Ceremony, ‘tis impossible to make dispatch. We propos’d being at Sea in three Weeks after we first arriv’d. I shall keep you Inform’d of our proceedings whenever our positions alter materialy. I am with great Respect Gentlemen Your Honours most Obedient Humble Servant
Thos. Thompson

PS I wish with you the Prizes had sold for more. I know not the worth here except by Hudebross and Nealy in England the two with Cargoes, would have been £21000.
The Honl. Benja. Franklin, Silas Dean & Arthur Lee Esqrs.

 
Addressed: The Honorable / Doctr. Benjamin Franklin, Silas Deane / & Arthur Lee Esqrs / American Commissioners / At / Paris
Notation: T. Thomson L’Orient Oct. 30. 77.
